Citation Nr: 1031632	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-23 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Jason W. Hall, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran had active service in the Armed Forces of the United 
States during World War II as a Philippine Guerrilla from October 
1944 to November 1945.  The Veteran died in August 1987 and the 
appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection for 
the cause of the Veteran's death.  

In July 2008 the Board remanded the appellant's current claim for 
additional development.  Thereafter, in March 2009, the Board 
denied service connection for the cause of the Veteran's death.  

The United States Court of Appeals for Veterans Claims (Court) 
which, in a May 19, 2010 Order, granted the parties' Joint Motion 
for remand, setting aside the Board's March 2009 decision and 
remanding the case for re-adjudication in compliance with the 
Joint Motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  

In the Joint Motion accompanying the May 19, 2010 Court Order, 
the parties agreed that in reaching its March 2009 decision, the 
Board relied on an inadequate September 2008 VA examination.  
Specifically, the Joint Motion noted that the VA examiner failed 
to consider lay testimony provided by the appellant that the 
Veteran suffered pain and swelling in his amputated finger and 
whether such lay testimony indicated that the Veteran's 
amputation was chronically infected.  Additionally, the Joint 
Motion noted that VA examiner's opinion was based on 
contradictory rationales.  Following the May 19, 2010 Court Order 
and accompanying Joint Motion, in August 2010, the appellant 
submitted relevant additional medical evidence.  The new evidence 
consists of a July 2010 Medical Certificate indicating that the 
Veteran was treated for a chronic infection of his amputated left 
finger from June 23-26, 1987.  This medical certificate is from 
Aparri Medicare Community Hospital and is signed by the Chief of 
the Hospital, C.C.C., M.D.  The appellant also submitted an 
August 2010 private medical opinion noting that it is as likely 
as not that the chronic infection of the Veteran's amputation 
site caused his death on August 18, 1987.  

As the Veteran has not specifically waived RO jurisdiction of the 
newly submitted VA treatment records and the RO has not 
considered this relevant evidence in the first instance, a remand 
pursuant to 38 C.F.R. § 20.1304 is necessary.

Additionally, the August 2010 private medical opinion, while it 
is based upon multiple layers of speculation,  contradicts the 
findings of the September 2008 VA examination which has been 
deemed inadequate because it is based on speculation.  A new VA 
medical opinion must be provided to reconcile the differing 
medical opinions regarding the etiology of the Veteran's death.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that 
once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one); see also 38 
C.F.R. § 3.159 (c).  

Finally, the Veteran's treatment records from June 23-26, 1987, 
from the Aparri Medicare Community Hospital are not of record and 
that they are of great potential relevance to the appellant's 
claim.  Those records must be obtained.  

The RO is instructed to take all measures, including 
personally contacting Dr. C.C.C. at the Aparri Medicare 
Community Hospital to verify the Veteran's treatment there 
in 1987 and obtain his treatment records.  Should those 
records not be available, the RO is to ascertain from Dr. 
C.C.C. the basis for his July 2010 statement.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records for 
the period of June 23-26, 1987, from the 
Aparri Medicare Community Hospital in Bangag, 
Apparri, Cagayan.  Note all requests and 
any investigative measures taken.  If 
the treatment records are not available, 
obtain from Dr. C.C.C. the basis for his 
July 2010 statement.  

2.  In his March 2010 affidavit, the 
Veteran's close friend states that he 
accompanied the Veteran to the hospital on 
several occasions for treatment of his 
amputated stump.  Ascertain the hospital(s) 
involved and obtain those records.  Document 
all efforts made.

3.  Thereafter, associate all obtained 
records with the Veteran's claim file and 
send the Veteran's claim file for a medical 
opinion by a properly qualified medical 
professional regarding the etiology of the 
Veteran's death.  All findings must be 
reported in detail and all indicated testing 
must be accomplished.  The examiner is to 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
service-connected left ring finger amputation 
resulted in a chronic stump infection, and if 
so, whether such chronic stump infection as 
likely as not materially contributed to the 
Veteran's death, given the record in this 
case.  In providing this opinion the examiner 
must accept as fact that during his life the 
Veteran suffered pain and swelling of his 
amputation site, and discuss what, if any, 
relevance this fact may have with respect to 
the cause of death.

The examiner must discuss, in detail, the 
August 2010 opinion of Dr. K.L. and provide 
an opinion as to whether Dr. K.L.'s opinion 
is based on sound, generally accepted medical 
principles.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must note 
and discuss the Veteran's certificate of 
death, the wife's statements, the March 
2010 statement of the Veteran's friend, 
the September 2008 VA examination 
report, the July 2010 Medical 
Certificate, and the August 2010 private 
medical opinion.  A detailed rationale for 
all medical opinions must be provided.

4.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



